DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9, 11, 12 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 11 and 15-19 respectively of copending Application No. 16/478366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application encompass a broader scope as those of copending application 16/478366.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1 of pending application
Claim 1 of co-pending Application 16/478366
A shift register, comprising: a first input sub-circuit, configured to receive a first input signal from a first input terminal and output a blanking output control signal; 
A shift register, comprising: a first input sub-circuit, configured to receive a first input signal from a first input terminal and output a blanking output control signal; 
a second input sub-circuit, configured to receive a second input signal from a second input terminal and output a display output control signal; 
a second input sub-circuit, configured to receive a second input signal from a second input terminal and output a display output control signal; 
an output sub-circuit, configured to output a composite output signal via an output terminal under control of a first node, the composite output signal including a display output signal outputted in a display period of time and a blanking output signal outputted in a blanking period of time which are independent of each other; 
an output sub-circuit, configured to output a composite output signal via an output terminal under control of a first node, the composite output signal including a display output signal outputted in a display period of time and a blanking output signal outputted in a blanking period of time which are independent of each other; 
a pull-down control sub-circuit, configured to control a potential of a pull-down node according to the first node; and a pull-down sub-circuit, configured to pull down the first node and the output terminal to a non-operating potential under control of the pull-down node, 
a pull-down control sub-circuit, configured to control a potential of a pull-down node according to the first node; and a pull-down sub-circuit, configured to pull down the first node and the output terminal to a non-operating potential under control of the pull-down node, 
wherein the pull-down control sub-circuit comprises a first pull-down control transistor and a second pull-down control transistor, wherein a first electrode of the first pull-down control transistor is connected with a control electrode of the first pull-down control transistor and connected to a pull-down control signal line, and a second electrode of the first pull-down control transistor is connected to the pull-down node, a first electrode of the second pull-down control transistor is connected to the pull-down node, a control electrode of the second pull-down control transistor is connected to the first node, and a second electrode of the second pull-down control transistor is connected to a pull-down signal line, 
wherein, the pull-down control sub-circuit comprises a first pull-down control transistor and a second pull-down control transistor, wherein a first electrode of the first pull-down control transistor is connected with a control electrode of the first pull-down control transistor and connected to a pull-down control signal line, and a second electrode of the first pull-down control transistor is connected to the pull-down node, a first electrode of the second pull-down control transistor is connected to the pull-down node, a control electrode of the second pull-down control transistor is connected to the first node, and a second electrode of the second pull-down control transistor is connected to a pull-down signal line, 
the pull-down sub-circuit comprises a first pull-down transistor and a second pull-down transistor, wherein a first electrode of the first pull-down transistor is connected to the first node, a control electrode of the first pull-down transistor is connected to the pull-down node, and a second electrode of the first pull-down transistor is connected to the pull-down signal line, a first electrode of the second pull-down transistor is connected to the output terminal, a control electrode of the second pull-down transistor is connected to the pull-down node, and a second electrode of the second pull-down transistor is connected to the pull-down signal line.
the pull-down sub-circuit comprises a first pull-down transistor and a second pull-down transistor, wherein a first electrode of the first pull-down transistor is connected to the first node, a control electrode of the first pull-down transistor is connected to the pull-down node, and a second electrode of the first pull-down transistor is connected to the pull-down signal line, a first electrode of the second pull-down transistor is connected to the output terminal, a control electrode of the second pull-down transistor is connected to the pull-down node, and a second electrode of the second pull-down transistor is connected to the pull-down signal line.

the first input sub-circuit is configured to receive the first input signal from the first input terminal, and input the blanking output control signal to the first node in a blanking period of time of a frame according to the first input signal, the second input sub-circuit is configured to receive the second input signal from the second input terminal, and input the display output control signal to the first node in a display period of the frame according to the second input signal,


As can bee seen above, claim 1 of the current application is almost identical as that of claim 1 in copending application No. 16/478366 except for some removed limitations.
The Office respectfully submits US 2018/0337682 to Takagusi et al. as the closest prior art. 
In regards to claim 1 of the current application, Takagusi et al. seem to teach a shift register, comprising: 
a first input sub-circuit (Fig. 5, BK1a), configured to receive a first input signal (Fig. 5, C(n-2)) from a first input terminal (Fig. 5, drain/source of Ta) and output a blanking output control signal (paragraphs 39-41, Fig. 2, sensing gate pulse during BP, Fig. 5, the output of BK1a, so as to control the outputting of the sensing gate pulse during BP will be construed as the claimed blanking output control signal); 
a second input sub-circuit (Fig. 5, BK2), configured to receive a second input signal (Fig. 5, C(n-3)) from a second input terminal (Fig. 5, gate/source of T1) and output a display output control signal (paragraphs 39-41, Fig. 2, image display gate pulse during WP, Fig. 5, the output of BK2, so as to control the outputting of the image display gate pulse during WP will be construed as the claimed display output control signal); 
an output sub-circuit (Fig. 4, BK4 and BK4’), configured to output a composite output signal (Scout(n) and Scout(n+1)) via an output terminal (Fig. 5, N7 and N7’) under control of a first node (Fig. 5, the composite output signal is controlled by at least node Q1), the composite output signal including a display output signal outputted in a display period of time (Fig. 2, image display gate pulses during WP) and a blanking output signal (Fig. 2, sensing gate pulses during BP) outputted in a blanking period of time which are independent of each other (Fig. 2),
a pull-down control sub-circuit (Fig. 5, T41/T4q1), configured to control a potential of a pull-down node (Fig. 5, Qb0) according to the first node (paragraph 104, due to transistor T4q1 being off, node Qb0 is high); 
a pull-down sub-circuit (Fig. 5, T31a/T31b), configured to pull down the first node and the output terminal to a non-operating potential under control of the pull-down node (paragraph 104, when Qb0 is high, transistors T31a and T31b are turned on, pulling down the voltage of Q1, as illustrated in Fig. 6, during period I, the output node is also maintained in a low state).
However, neither Takagusi et al. nor the additionally cited prior art seem to anticipate or suggest an obvious combination disclosing: wherein the pull-down control sub-circuit comprises a first pull-down control transistor and a second pull-down control transistor, wherein a first electrode of the first pull-down control transistor is connected with a control electrode of the first pull-down control transistor and connected to a pull-down control signal line, and a second electrode of the first pull-down control transistor is connected to the pull-down node, a first electrode of the second pull-down control transistor is connected to the pull-down node, a control electrode of the second pull-down control transistor is connected to the first node, and a second electrode of the second pull-down control transistor is connected to a pull-down signal line, the pull-down sub-circuit comprises a first pull-down transistor and a second pull-down transistor, wherein a first electrode of the first pull-down transistor is connected to the first node, a control electrode of the first pull-down transistor is connected to the pull-down node, and a second electrode of the first pull-down transistor is connected to the pull-down signal line, a first electrode of the second pull-down transistor is connected to the output terminal, a control electrode of the second pull-down transistor is connected to the pull-down node, and a second electrode of the second pull-down transistor is connected to the pull-down signal line as claimed.

As per claim 3, it comprises similar limitations to those in claim 3 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 4, it comprises similar limitations to those in claim 4 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 5, it comprises similar limitations to those in claim 5 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 6, it comprises similar limitations to those in claim 6 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 7, it comprises similar limitations to those in claim 8 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 9, it comprises similar limitations to those in claim 9 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 11, it comprises similar limitations to those in claim 11 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 12, it comprises similar limitations to those in claim 15 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 17, it comprises similar limitations to those in claim 16 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 18, it comprises similar limitations to those in claim 17 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 19, it comprises similar limitations to those in claim 18 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.

As per claim 20, it comprises similar limitations to those in claim 19 of co-pending application No. 16/478366 and it is therefore rejected for similar reasons.




Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/478366. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 2 of pending application
Claim 1 of co-pending Application 16/478366
A shift register, comprising: a first input sub-circuit, configured to receive a first input signal from a first input terminal and output a blanking output control signal; 
A shift register, comprising: a first input sub-circuit, configured to receive a first input signal from a first input terminal and output a blanking output control signal; 
a second input sub-circuit, configured to receive a second input signal from a second input terminal and output a display output control signal; 
a second input sub-circuit, configured to receive a second input signal from a second input terminal and output a display output control signal; 
an output sub-circuit, configured to output a composite output signal via an output terminal under control of a first node, the composite output signal including a display output signal outputted in a display period of time and a blanking output signal outputted in a blanking period of time which are independent of each other; 
an output sub-circuit, configured to output a composite output signal via an output terminal under control of a first node, the composite output signal including a display output signal outputted in a display period of time and a blanking output signal outputted in a blanking period of time which are independent of each other; 
a pull-down control sub-circuit, configured to control a potential of a pull-down node according to the first node; and a pull-down sub-circuit, configured to pull down the first node and the output terminal to a non-operating potential under control of the pull-down node, 
a pull-down control sub-circuit, configured to control a potential of a pull-down node according to the first node; and a pull-down sub-circuit, configured to pull down the first node and the output terminal to a non-operating potential under control of the pull-down node, 
wherein the pull-down control sub-circuit comprises a first pull-down control transistor and a second pull-down control transistor, wherein a first electrode of the first pull-down control transistor is connected with a control electrode of the first pull-down control transistor and connected to a pull-down control signal line, and a second electrode of the first pull-down control transistor is connected to the pull-down node, a first electrode of the second pull-down control transistor is connected to the pull-down node, a control electrode of the second pull-down control transistor is connected to the first node, and a second electrode of the second pull-down control transistor is connected to a pull-down signal line, 
wherein, the pull-down control sub-circuit comprises a first pull-down control transistor and a second pull-down control transistor, wherein a first electrode of the first pull-down control transistor is connected with a control electrode of the first pull-down control transistor and connected to a pull-down control signal line, and a second electrode of the first pull-down control transistor is connected to the pull-down node, a first electrode of the second pull-down control transistor is connected to the pull-down node, a control electrode of the second pull-down control transistor is connected to the first node, and a second electrode of the second pull-down control transistor is connected to a pull-down signal line, 
the pull-down sub-circuit comprises a first pull-down transistor and a second pull-down transistor, wherein a first electrode of the first pull-down transistor is connected to the first node, a control electrode of the first pull-down transistor is connected to the pull-down node, and a second electrode of the first pull-down transistor is connected to the pull-down signal line, a first electrode of the second pull-down transistor is connected to the output terminal, a control electrode of the second pull-down transistor is connected to the pull-down node, and a second electrode of the second pull-down transistor is connected to the pull-down signal line.
the pull-down sub-circuit comprises a first pull-down transistor and a second pull-down transistor, wherein a first electrode of the first pull-down transistor is connected to the first node, a control electrode of the first pull-down transistor is connected to the pull-down node, and a second electrode of the first pull-down transistor is connected to the pull-down signal line, a first electrode of the second pull-down transistor is connected to the output terminal, a control electrode of the second pull-down transistor is connected to the pull-down node, and a second electrode of the second pull-down transistor is connected to the pull-down signal line.
the first input sub-circuit is configured to receive the first input signal from the first input terminal, and input the blanking output control signal to the first node in a blanking period of time of a frame according to the first input signal, the second input sub-circuit is configured to receive the second input signal from the second input terminal, and input the display output control signal to the first node in a display period of the frame according to the second input signal.
the first input sub-circuit is configured to receive the first input signal from the first input terminal, and input the blanking output control signal to the first node in a blanking period of time of a frame according to the first input signal, the second input sub-circuit is configured to receive the second input signal from the second input terminal, and input the display output control signal to the first node in a display period of the frame according to the second input signal.



As can be seen above, claim 1 of the current application is identical to claim 1 in copending application No. 16/478366.
The Office respectfully submits US 2018/0337682 to Takagusi et al. as the closest prior art. 
In regards to claim 2 of the current application, Takagusi et al. seem to teach a shift register, comprising: 
a first input sub-circuit (Fig. 5, BK1a), configured to receive a first input signal (Fig. 5, C(n-2)) from a first input terminal (Fig. 5, drain/source of Ta) and output a blanking output control signal (paragraphs 39-41, Fig. 2, sensing gate pulse during BP, Fig. 5, the output of BK1a, so as to control the outputting of the sensing gate pulse during BP will be construed as the claimed blanking output control signal); 
a second input sub-circuit (Fig. 5, BK2), configured to receive a second input signal (Fig. 5, C(n-3)) from a second input terminal (Fig. 5, gate/source of T1) and output a display output control signal (paragraphs 39-41, Fig. 2, image display gate pulse during WP, Fig. 5, the output of BK2, so as to control the outputting of the image display gate pulse during WP will be construed as the claimed display output control signal); 
an output sub-circuit (Fig. 4, BK4 and BK4’), configured to output a composite output signal (Scout(n) and Scout(n+1)) via an output terminal (Fig. 5, N7 and N7’) under control of a first node (Fig. 5, the composite output signal is controlled by at least node Q1), the composite output signal including a display output signal outputted in a display period of time (Fig. 2, image display gate pulses during WP) and a blanking output signal (Fig. 2, sensing gate pulses during BP) outputted in a blanking period of time which are independent of each other (Fig. 2),
a pull-down control sub-circuit (Fig. 5, T41/T4q1), configured to control a potential of a pull-down node (Fig. 5, Qb0) according to the first node (paragraph 104, due to transistor T4q1 being off, node Qb0 is high); 
a pull-down sub-circuit (Fig. 5, T31a/T31b), configured to pull down the first node and the output terminal to a non-operating potential under control of the pull-down node (paragraph 104, when Qb0 is high, transistors T31a and T31b are turned on, pulling down the voltage of Q1, as illustrated in Fig. 6, during period I, the output node is also maintained in a low state),
the first input sub-circuit is configured to receive the first input signal from the first input terminal, and input the blanking output control signal to the first node in a blanking period of time of a frame according to the first input signal (paragraph 43, “the stage activates a node Q included in the stage in accordance with the activation voltage of the node M and the global reset signal RESET in the vertical blanking interval BP, thereby outputting a sensing gate pulse”); 
the second input sub-circuit is configured to receive the second input signal from the second input terminal, and input the display output control signal to the first node in a display period of the frame according to the second input signal (paragraph 89, “the voltage of the node Q1 increases to the voltage level L2(GVDDo) by the turn-on of the transistors T1 and T1a in response to the carry signal C(n-3)”).
However, neither Takagusi et al. nor the additionally cited prior art seem to anticipate or suggest an obvious combination disclosing: wherein the pull-down control sub-circuit comprises a first pull-down control transistor and a second pull-down control transistor, wherein a first electrode of the first pull-down control transistor is connected with a control electrode of the first pull-down control transistor and connected to a pull-down control signal line, and a second electrode of the first pull-down control transistor is connected to the pull-down node, a first electrode of the second pull-down control transistor is connected to the pull-down node, a control electrode of the second pull-down control transistor is connected to the first node, and a second electrode of the second pull-down control transistor is connected to a pull-down signal line, the pull-down sub-circuit comprises a first pull-down transistor and a second pull-down transistor, wherein a first electrode of the first pull-down transistor is connected to the first node, a control electrode of the first pull-down transistor is connected to the pull-down node, and a second electrode of the first pull-down transistor is connected to the pull-down signal line, a first electrode of the second pull-down transistor is connected to the output terminal, a control electrode of the second pull-down transistor is connected to the pull-down node, and a second electrode of the second pull-down transistor is connected to the pull-down signal line as claimed.

Allowable Subject Matter

Claims 8, 10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694